Title: From George Washington to William Pearce, 10 August 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  German Town [Pa.] Augt 10th 1794
               
               I have duly received your letter of the 3d, with the reports of the preceeding week.
               
               If you think the Oat ground at River farm, will not be too much drawn by a succeeding Crop of Wheat, for Clover; I have no objection to your sowing it with Wheat. but I have serious doubts on this head; and doubts equally serious of another kind, viz.—that on such stiff & baking land as mine is, sowing Clover on Wheat, in the Spring, (or which is still better, on light Snows in the Month of January or February) will rarely answer. A proof of this you have had both at Dogue Run & Union Farm the present year; and to the best of my recollection I have not been much more successful in former years. But I leave it to you to act in this case according to your own judgment. As I have understood from you, that your own land is equally stiff with mine, you will know better how to manage the latter than if it had been different.  It is my wish to lay the ground you speak of to Clover as soon as possibly it can be put into condition to bear it, to any advantage; for until this happens, the Seed is, in a manner, thrown away; and an expence, without profit, is incurred.
               When the money becomes due for the flour sold in Alexandria, receive the same; take from it what your necessities may require; & deposit the rest in the Bank at that place; where it will be ready for my call, or any order I may give concerning it; informg me thereof.  I do not perceive by the Spinning report, that any of the Girls are employed in making woolen cloaths for the people; nor do I know what cloth you have on hand (from the Weavers) for this purpose—All ought to be ready by the first of November, to deliver to them.
               I do not, at this distance, pretend to determine when your people, generally, will have most leizure for the purpose, but this I can determine, that whenever it does happen, all hands that can be spared, ought to be employed on the New Race to the Mill; for the time spent in repairing the old Race after every Rain, would go a good way towards the completion of the new one; besides the great saving of water.
               If you think the Fall a better time to sow the Seeds which have been saved from the little garden, & the Vineyard, than the Spring, I could wish to have it done, as I am extremely anxious to encrease the quantity of each as fast as I am able; particularly the Sainfoin; but if, on the other hand, the Spring is thought the safest Season, the sowing may be delayed until that period: wch on one Acct, would be convenient, as I wish to
                  
                  sow them in Squares in the lot now in Potatoes at the Mansion house.
               Desire the Gardener to save as much Seed as he can from the everlasting Pea, in the Vineyard.  I cannot but be of opinion that this Pea, cut young, will make an excellent Hay. The quantity of it will be great—and its continuance in the ground, long. Nor do I believe it requires very strong land to produce it. I am—Your friend &ca
               
                  Go: Washington
               
               
                  P.S. Sow the early, that is the drilled Wheat, in good ground & in good time, that the most that can, may be made of it.
                  If there is nothing in the ground (in the little garden) adjoining to the few plants of Sainfoin, you might put one half the seed of that plant which the Gardener saved therein—let the rows be about 12 inches apart—& the seed very thin in the Rows—the other half may be kept for Spring sowing to take both seasons.
               
            